             Case 2:18-cr-00067-JAM Document 84 Filed 10/15/20 Page 1 of 1


 1   Scott N. Cameron (SBN: 226605)
     Attorney at Law
 2   1017 L Street, PMB 576
 3   Sacramento, CA 95814-3805
     (916) 769-8842
 4
 5   Attorney for:
     KIZZIE LANITRA MORRIS
 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )   CASE NO.: 18-CR-00067 JAM
                                                  )
12                Plaintiff,                      )
13                                                )   ORDER GRANTING DEFENDANT'S
           vs.                                    )   REQUEST TO WITHDRAW,
14                                                )   WITHOUT PREJUDICE, PENDING
     KIZZIE LANITRA MORRIS,                       )   MOTION TO REDUCE SENTENCE
15
                                                  )   (ECF No. 62.)
16                Defendant.                      )
                                                  )
17
18         Having read defendant Kizzie Morris's "Request to Withdraw, Without Prejudice,
19   Defendant's Pending Motion to Reduce Sentence (Compassionate Release)," and good cause
20   appearing therefor, IT IS HEREBY ORDERED that the request is hereby GRANTED and
21   "Defendant's Emergency Motion to Reduce Sentence Under 18 USC § 3852(c)(1)(A)(i)"
22   (ECF No. 62) is hereby deemed withdrawn, without prejudice to defendant Morris.
23
24
25
     DATED: October 14, 2020               /s/ John A. Mendez
26                                         THE HONORABLE JOHN A. MENDEZ
27                                         UNITED STATES DISTRICT COURT JUDGE
28
     ORDER GRANTING REQUEST TO WITHDRAW, WITHOUT PREJUDICE, DEFENDANT'S PENDING MOTION TO
     REDUCE SENTENCE
                                             -1-
